In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-360 CR

____________________


CLIFFORD RAY THOMAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 24,055




MEMORANDUM OPINION

 A jury found Clifford Ray Thomas guilty of delivery of a controlled substance,
cocaine, in an amount of one gram or more but less than four grams.  Tex. Health &
Safety Code Ann. § 481.112 (a),(c) (Vernon 2003).  After finding the defendant to be
an habitual offender, the trial court assessed punishment at twenty-five years of
confinement in the Texas Department of Criminal Justice, Institutional Division. 

	Appellate counsel filed a brief that concludes no arguable reversible error is
presented in this appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On March
6, 2003, Thomas was given an extension of time in which to file a pro se brief. We
received no response from the appellant.  Because the appeal involves the application of
well-settled principles of law, we deliver this memorandum opinion.   See Tex. R. App.
P. 47.4.
 We have reviewed the clerk's record and the reporters' record, and find no arguable
reversible error requiring us to order appointment of new counsel.  Compare Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM
Submitted on June 30, 2003
Opinion Delivered July 16, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.